Exhibit 10.38

EQUINIX, INC. 2000 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

FOR EXECUTIVES

You have been granted the number of restricted stock units (“Restricted Stock
Units”) indicated below by Equinix, Inc. (the “Company”) on the following terms:

 

Name:   Jarrett Appleby Employee Id #:   «Id»

Restricted Stock Unit Award Details:

 

Date of Grant:    December 8, 2008    Award Number:    RU0607 Restricted Stock
Units:    12,500      

Each Restricted Stock Unit represents the right to receive one share of the
Common Stock of the Company subject to the terms and conditions contained in the
Restricted Stock Unit Agreement (the “Agreement”). Capitalized terms not
otherwise defined shall have the same definition as in the Agreement or the 2000
Equity Incentive Plan (the “Plan”).

Vesting Schedule:

Vesting is dependent upon continuous active service as an employee, consultant
or director of the Company or a subsidiary of the Company (“Service”) throughout
the vesting period. The Restricted Stock Units shall vest as follows: (A) the
first 25% of the RSUs subject to the award shall vest on June 1, 2009 and (B) an
additional 25% of the RSUs subject to the award shall vest on each December 1st
thereafter.

By your signature and the signature of the Company’s representative below, you
and the Company agree that the Restricted Stock Units are granted under and
governed by the terms and conditions of the Plan and the Agreement that is
attached to and made a part of this document.

You further agree that the Company may deliver by email all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the U.S. Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a web site, it will notify you by email.

By your signature below, you agree to cover all Tax-Related Items as defined in
the Agreement.

 

RECIPIENT:   EQUINIX, INC. Signature:  

/s/ Jarrett Appleby

  By:  

/s/ Steve Smith

Print Name:   Jarrett Appleby   Title:   Chief Executive Officer Date:  

 

   



--------------------------------------------------------------------------------

EQUINIX, INC. 2000 EQUITY INCENTIVE PLAN:

RESTRICTED STOCK UNIT AGREEMENT

 

Payment for Shares    No payment is required for the Restricted Stock Units you
receive. Vesting    The Restricted Stock Units that you are receiving will vest
in installments, as shown in the Notice of Restricted Stock Unit Award.    No
additional Restricted Stock Units vest after your active service as an employee,
consultant or director of the Company or a subsidiary of the Company (“Service”)
has terminated for any reason. It is intended that vesting in the Restricted
Stock Units is commensurate with a full-time work schedule. For possible
adjustments that may be made by the Company, see the Section below entitled
“Leaves of Absence and Part-Time Work.” Change in Control    The Restricted
Stock Units will vest in full if not assumed or substituted with a new award as
set forth in Section 11.3 of the 2000 Equity Incentive Plan (the “Plan”).    In
addition, you will vest as to 50% of the unvested Restricted Stock Units if the
Company is subject to a Change in Control before your Service terminates, and
you are subject to a Qualifying Termination (as defined below) within 12 months
after the Change in Control. Change in Control is defined in the Plan.
Qualifying Termination    A Qualifying Termination means the termination of your
Service resulting from: (a) involuntary discharge for any reason other than
Cause (as defined below) within 12 months after a Change in Control; or (b) your
voluntary resignation for Good Reason (as defined below), between the date that
is four months following a Change in Control and the date that is 12 months
following a Change in Control (provided however, that the grounds for Good
Reason may arise at anytime within the 12 months following the Change in
Control).    Cause means your unauthorized use or disclosure of trade secrets
which causes material harm to the Company, your conviction of, or a plea of
“guilty” or “no contest” to, a felony, or your gross misconduct.    Good Reason
means (i) a material diminution in your authority, duties or responsibilities,
provided, however, if by virtue of the Company being acquired and made a
division or business unit of a larger entity following a Change in Control, you
retain substantially similar authority, duties or responsibilities for such
division or business unit of the acquiring corporation but not for the entire
acquiring corporation, such reduction in



--------------------------------------------------------------------------------

   authority, duties or responsibilities shall not constitute Good Reason for
purposes of this subclause (i); (ii) a 10% or greater reduction in your level of
compensation, which will be determined based on an average of your annual Total
Direct Compensation for the prior three calendar years or, if less, the number
of years you have been employed by the Company (referred to below as the
“look-back years”); or (iii) a relocation of Executive’s place of employment by
more than 30 miles, provided and only if such change, reduction or relocation is
effected by the Company without Executive’s consent. For purposes of the
foregoing, Total Direct Compensation means total target cash compensation
(annual base salary plus target annual cash incentives) plus the grant value of
equity awards, determined at the time of grant, based on the total stock
compensation (FAS 123R) expense associated with that award; provided, however,
that if you commenced employment with the Company during the look-back years,
only one-third of the grant value of the equity grant attributable to
commencement of employment shall be counted. For you to receive the benefits
under this Agreement as a result of a voluntary resignation for Good Reason, all
of the following requirements must be satisfied: (1) you must provide notice to
the Company of your intent to assert Good Reason within 120 days of the initial
existence of one or more of the conditions set forth in subclauses (i) through
(iii); (2) the Company will have 30 days from the date of such notice to remedy
the condition and, if it does so, you may withdraw your resignation or may
resign with no acceleration; and (3) any termination of employment under this
provision must occur within 18 months of the initial existence of one or more of
the conditions set forth in subclauses (i) through (iii). Should the Company
remedy the condition as set forth above and then one or more of the conditions
arises again within 12 months following the occurrence of a Change in Control,
you may assert Good Reason again subject to all of the conditions set forth
herein. Forfeiture    If your Service terminates for any reason, then your
Restricted Stock Units will be forfeited to the extent that they have not vested
before the termination date and do not vest as a result of the termination
(including as a result of a Qualifying Termination as set forth above). This
means that the Restricted Stock Units will immediately revert to the Company.
You receive no payment for Restricted Stock Units that are forfeited. The
Company determines when your Service terminates for this purpose.
Leaves of Absence and Part-Time Work    For purposes of this award, your Service
does not terminate when you go on a military leave, a sick leave or another bona
fide leave of absence, if the leave was approved by the Company in writing. But
your Service terminates when the approved leave ends, unless you immediately
return to active work.



--------------------------------------------------------------------------------

   If you go on a leave of absence that lasts or is expected to last seven days
or longer, then vesting will be suspended during the leave to the extent
provided for in the Company’s leave policy. Upon your return to active work (as
determined by the Company), vesting will resume; however, unless otherwise
provided in the Company’s leave policy, you will not receive credit for any
vesting until you work an amount of time equal to the period of your leave.   
If you, and the Company, agree to a reduction in your scheduled work hours, then
the Company reserves the right to modify the rate at which the Restricted Stock
Units vest, so that the rate of vesting is commensurate with your reduced work
schedule. Any such adjustment shall be consistent with the Company’s policies
for part-time or reduced work schedules or shall be pursuant to the terms of an
agreement between you and the Company pertaining to your reduced work schedule.
   The Company shall not be required to adjust any vesting schedule pursuant to
this subsection. Stock Certificates    No shares of Common Stock shall be issued
to you prior to the date on which the Restricted Stock Units vest. After any
Restricted Stock Units vest pursuant to this Agreement, the Company shall
promptly cause to be issued in book-entry form, registered in your name or in
the name of your legal representatives or heirs, as the case may be, the number
of shares of Common Stock representing your vested Restricted Stock Units. No
fractional shares shall be issued. Stockholder Rights    The Restricted Stock
Units do not entitle you to any of the rights of a stockholder of the Company.
Your rights shall remain forfeitable at all times prior to the date on which you
vest in the Restricted Stock Units awarded to you. Upon settlement of the
Restricted Stock Units into shares of Common Stock, you will obtain full voting
and other rights as a stockholder of the Company. Units Restricted    You may
not sell, transfer, pledge or otherwise dispose of any Restricted Stock Units or
rights under this Agreement other than by will or by the laws of descent and
distribution. Withholding Taxes    Regardless of any action the Company and/or
your employer (the “Employer”) take with respect to any or all income tax
(including U.S. federal, state and local tax and/or non-U.S. tax), social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items legally due by you is and remains your responsibility and that
the Company and/or the Employer (a) make no representations or undertakings
regarding the treatment of any Tax-Related



--------------------------------------------------------------------------------

   Items in connection with any representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the
Restricted Stock Units, including the award of the Restricted Stock Units, the
vesting of the Restricted Stock Units, the issuance of shares of Common Stock in
settlement of the Restricted Stock Units, the subsequent sale of shares acquired
at vesting and the receipt of any dividends; and (b) do not commit to structure
the terms of the award or any aspect of the Restricted Stock Units to reduce or
eliminate your liability for Tax-Related Items. Prior to the relevant taxable
event, you shall pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all withholding obligations for Tax Related Items
of the Company and/or the Employer. With the Company’s consent, these
arrangements may include (a) withholding shares of Company stock that otherwise
would be issued to you when they vest, (b) surrendering shares that you
previously acquired, or (c) deducting the withholding taxes from any cash
compensation payable to you. The fair market value of the shares you surrender,
determined as of the date taxes otherwise would have been withheld in cash, will
be applied as a credit against the withholding taxes.    The Company may refuse
to deliver the shares of Common Stock to you if you fail to comply with your
obligations in connection with the Tax-Related Items as described in this
subsection. Restrictions on Resale    You agree not to sell any shares of Common
Stock you receive under this Agreement at a time when applicable laws,
regulations, Company trading policies (including the Company’s Insider Trading
Policy, a copy of which can be found on the Company’s intranet) or an agreement
between the Company and its underwriters prohibit a sale. This restriction will
apply as long as your Service continues and for such period of time after the
termination of your Service as the Company may specify. No Retention Rights   
Except to the extent provided specifically in an agreement between you and the
Company, your award or this Agreement does not give you the right to be employed
or retained by the Company or a subsidiary of the Company in any capacity; the
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause.    In accepting the award, you acknowledge that:
(a) the Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement; (b) the
award is voluntary and occasional and does not create any contractual or other
right to receive future awards of Restricted Stock Units, or benefits in lieu of
Restricted Stock Units, even if Restricted Stock Units have been granted
repeatedly in the past; (c) all decisions with respect to future awards, if any,
will be at the sole discretion of the Company; (d) your



--------------------------------------------------------------------------------

   participation in the Plan is voluntary; (e) your participation in the Plan
shall not create a right to further employment with your Employer and shall not
interfere with the ability of your Employer to terminate your Service at any
time with or without cause; (f) the award is an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company or any subsidiary of the Company, and which is outside the scope of your
employment or service contract, if any; (g) the award is not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculation of any severance, resignation, termination, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any subsidiary of the Company; (h) in the event that you are not an employee of
the Company, the award and your participation in the Plan will not be
interpreted to form an employment or service contract or relationship with the
Company; and, furthermore, the award and your participation in the Plan will not
be interpreted to form an employment or service contract or relationship with
the Employer or any other subsidiary of the Company; (i) the future value of the
underlying shares of Common Stock is unknown and cannot be predicted with
certainty; (j) in consideration of the award, no claim or entitlement to
compensation or damages shall arise from termination of the award or from any
diminution in value of the award or shares of Common Stock acquired upon vesting
of the award resulting from termination of Service (for any reason whatsoever
and whether or not in breach of local labor laws) and you irrevocably release
the Company and any subsidiary of the Company from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing this Agreement, you
shall be deemed irrevocably to have waived your entitlement to pursue such
claim; (k) the Company is not providing any tax, legal or financial advice, nor
is the Company making any recommendations regarding your participation in the
Plan or your acquisition or sale of the underlying shares of Common Stock; and
(l) you are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan. Adjustments    In the event of a stock split, a
stock dividend or a similar change in Company stock, the number of Restricted
Stock Units that will vest in any future installments will be adjusted
accordingly. Severability    The provisions of this Agreement are severable and
if any one or more provisions are determined to be invalid or otherwise
enforceable, in whole or in part, the remaining provisions shall continue in
effect.



--------------------------------------------------------------------------------

Applicable Law    This Agreement will be interpreted and enforced with respect
to issues of contract law under the laws of the State of California.
The Plan and Other Agreements    The text of the Plan is incorporated in this
Agreement by reference. A copy of the Plan is available on the Company’s
intranet or by request to the Stock Services Department.    This Agreement and
the Plan constitute the entire understanding between you and the Company
regarding this award. Any prior agreements, commitments or negotiations
concerning this award are superseded. This Agreement may be amended only by
another written agreement between the parties.

BY SIGNING THE NOTICE OF RESTRICTED STOCK UNIT AWARD, YOU AGREE TO

ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.